DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 1-17 are pending.
	Claims 1, 3, 8, 11 and 13 have been amended.
	Claims 1-17 are examined on the merits with species, b. CD63.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.







Withdrawn Grounds of Rejections
Claim Rejections - 35 USC § 112
4.	The rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment to claim 1, see Amendments to the Claims submitted February 16, 2022.

5. 	The rejection of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to claims 1, 3, 8, 11 and 13 submitted February 16, 2022.
	 









Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over Shu et al., (ACSNano 9(10): 9731-9740, published online September 5, 2015), and further in view of Ohta et al., US 2015/0010913 (published January 8, 2015), White et al., WU 2017/0151339 A1 (effective filing date June 30, 2015) and McCombs et al. (The AAPS Journal 71(2): 339-351, March 2015) is maintained. 
	Applicants argue as currently amended the present invention is not obvious over the prior art, see the Remarks/ Arguments submitted February 16, 2022, particularly pages 7 and 9.  Applicants further present and point out teachings in the Specification and Figure 1 regarding the mechanism by which the conjugate provides an effect, see pages 7 and 8 of the Remarks. 

	Foremost, the arguments are not commensurate in scope with the claims.  The claimed invention reads on a product and not a method, as well as the alleged distinctions Applicants set forth are not of record in the claims.  Notwithstanding, the combination of references teaches the claimed product and Applicants have not presented any scientific evidence that would dissuade a person of ordinary skill in the art that the product made obvious by the combination of references would not provide the same effect, process and/or mode of action.  
The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.  
Moreover, “[t]his modification of the primary reference in light of the secondary
references is proper because the applied references are so related that the appearance
of features shown in one would suggest the application of those features to the other.
See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378,
213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).

with knowledge of the related art; therefore, the combination of old elements, herein,
would have been well within the level of ordinary skill. See In re Antle, 444 F.2d
1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782
(CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.
Shu teaches a multifunctional RNA molecule comprising anti-microRNA (miR)-21 (an 8 nucleotide sequence complementary to the seed region of miR-21) with a targeting ligand and imaging module, see page 9732, 2nd column, 1st full paragraph.  MicroRNAs are able to inhibit gene expression.  
	Shu does not teach the conjugate comprising a CD63 antibody or antigen binding fragments thereof covalently bonded either directly or via a linker or are non-covalently bonded, wherein the antibody or antigen binding fragment is modified with a peptide. 
However, Ohta teaches a monoclonal antibody for detecting CD63 on an exosome, as well as specific binding molecules “…including Fab, F(ab’)2, Fab’, a single-chain antibody (scFv)” see abstract; and section 0053 bridging pages 4 and 5.
White teaches conjugates of a therapeutic, prophylactic or diagnostic agent attached to a targeting moiety via a linker, wherein the targeting moiety may be an antibody see abstract; page 1, sections 0008 and 0009.  Conjugates may include linkers, a branch unit containing functionalities for covalently attaching amino acids such as cysteine or include “…a cationic peptide or polypeptide such as,…polylysine, polyornithine and/or polyarginine, see page 3, sections 0019 and 0020; and page 121, section 0403. Conjugates can also be nd column, 3rd paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references to modify the teachings of Shu to conjugate the CD63 specific binding partners with the guidance provided in White and McCombs, see entire references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to assemble a targeted conjugate for therapeutic or diagnostic purposes.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to assemble the conjugate because miRNA can behave poorly due to lack of safe and efficient delivery, a conjugate can overcome these issues with an increase in size and a cancer specific targeting moiety, thereby enhancing the pharmacokinetic and therapeutic efficacies of the small therapeutic RNAs, see all references; Shu in particular, page 9736, Discussion.   

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



23 February 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643